UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-1959


WESLEY EDWARD SMITH, III,

                  Plaintiff - Appellant,

             v.

PEPSI BOTTLING GROUP; LYNN HOLLY; JOHN T. CAHILL; BOB MARSHALL;
HERB JARVIS; RUSS ARNOLD; SEAN HELSEL; JOHNS BERISFORD; TIM
ROSETTI; JEFF STEVENS; PAULETTE ALIVITI; MICHAEL FOWLER; STEVE
BARBERIO; JOE VODERIC; RICHARD SIMMONS; SHARON SULLIVAN; ERIC
MIZELL; MIKE CORREA; JENNIFER PANKAKE; ROBERT KUENZLI; JESSE
WASHINGTON; CASSANDRA ATCHERSON; YATES BROWN, M.D.; JODY M.
SMITHERMAN; SCOTT KATROSH; ASHELY B. ABLE; JOHNNIE DEVINE;
JOSEPH ROBINSON; JERRY ABRAHAM; IRVIN HAYNES; TOM MIZELL; MYRA
HILL; ROY MILLER,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(2:08-cv-02281-DCN)


Submitted:    December 16, 2008            Decided:   December 19, 2008


Before WILKINSON, MICHAEL and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wesley Edward Smith, III, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Wesley Edward Smith, III, appeals the district court’s

order accepting the recommendation of the magistrate judge and

dismissing his civil action pursuant to 42 U.S.C. § 1983 (2000).

We   have   reviewed   the   record     and   find   no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.      Smith v. Pepsi Bottling Group, No. 2:08-cv-02281-DCN

(D.S.C. Aug. 21, 2008).       Additionally, we deny Smith’s motion to

dismiss.     We dispense with oral argument because the facts and

legal    contentions   are   adequately       presented    in   the    materials

before   the   court   and   argument     would   not     aid   the   decisional

process.

                                                                        AFFIRMED




                                      2